Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 05/27/2022 and is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
Claims 1-4 are allowed in view of argument filed on 04/13/2022.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Andrew J. Koopman on 04/28/2022.

The application has been amended as follows:  Claims 3-4 are amended as follows:
 Claim 3 (Currently Amended) A method for manufacturing the hot-rolled steel plate according to Claim 1, the method comprising:
forming a hot-rolled steel plate by heating a steel slab having the chemical composition to a temperature of 1100°C or higher and 1250°C or lower and then rolling the slab in an austenite recrystallization temperature range, and subsequently performing rolling in an austenite non-recrystallization temperature range at an accumulated rolling reduction ratio of greater than 75%, with a rolling finishing temperature being (an Ar3 temperature + 30°C) or higher and (the Ar3 temperature + 130°C) or lower;
thereafter cooling the hot-rolled steel plate to a temperature range of an Ms temperature or higher and (the Ms temperature + 150°C) or lower by accelerated cooling at an average cooling rate of 10°C/s or greater and 60°C/s or less, the temperature range and the average cooling rate being determined at a middle of a plate thickness; and
coiling the hot-rolled steel plate at a temperature of 450°C or higher and 600°C or lower; thereby producing the hot-rolled steel plate of claim 1.
Claim 4 (Currently Amended) A method for manufacturing the hot-rolled steel plate according to Claim 1, the method comprising:
forming a hot-rolled steel plate by heating a steel slab having the chemical composition to a temperature of 1100°C or higher and 1250°C or lower and then subjecting the slab to primary rough rolling in an austenite recrystallization temperature range, subsequently cooling the slab to an austenite non-recrystallization temperature range at an average cooling rate of 1.5°C/s or greater, the average cooling rate being determined at a middle of a plate thickness, and performing secondary rough rolling and finish rolling in the austenite non-recrystallization temperature range at an accumulated rolling reduction ratio of the secondary rough rolling and the finish rolling of greater than 75%, with a finishing delivery temperature being (an Ar3 temperature + 30°C) or higher and (the Ar3 temperature + 130°C) or lower;
thereafter cooling the hot-rolled steel plate to a temperature range of an Ms temperature or higher and (the Ms temperature + 150°C) or lower by accelerated cooling at an average cooling rate of 10°C/s or greater and 60°C/s or less, the temperature range and the average cooling rate being determined at the middle of the plate thickness; and
coiling the hot-rolled steel plate at a temperature of 450°C or higher and 600°C or lower; thereby producing the hot-rolled steel plate of claim 1.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Closest prior art is Kong (CN102851600) and Kimura (US 20180340238A).
Kong disclose hot rolled X65 pipeline steel plate with low temperature excellent toughness, the steel plate broad ranges compositions all overlapping instant claimed chemical compositions. Table 1 Inventive Example 2 (paragraph [0032]) has elemental compositions all within instant claimed chemical as illustrated in Table 1 of Page 4 of previous office action of 12/13/2021 below.
The same Inventive Example 2 has similar mechanical properties as instant claim 1 requires (Table 3 (paragraph [0037]) : TS=652 MPa, yield ratio=0.84 (84%), Charpy impact absorbed energy at -40 C is expected to be greater than 300 J, SA value is 95% as determined by a DWTT test at -40 C.
Kong does not expressly disclose instant claim | required “wherein, in the microstructure in a plate thickness 1/2 position, an area fraction of martensite is less than 3%, an area fraction of bainitic ferrite is 95% or greater, the bainitic ferrite has an average grain diameter of 6.0 um or less, an amount of Nb precipitated as Nb carbonitride is 0.025 mass% or greater, and an amount of Nb precipitated as Nb carbonitride having a grain diameter of 20 nm of greater constitutes 50% or greater of a total mass of the Nb precipitated as Nb carbonitride”.
Even if Kong discloses similar process of making the Inventive Example 2 (Table 2 (paragraph [0035]) as required by instant process claim 3, Kong differs from instant process claim 3 such that it does not disclose accumulated rolling reduction ratio of greater than 75% as claimed.
Kimura discloses a high strength, high toughness steel plate with similar compositions and similar process of making as Kong. Kimura expressly discloses by applying accumulated rolling reduction ratio in austenite non-recrystallization temperature range of preferably 70% or more, austenite grains become elongated and become fine in the thickness direction (paragraph [O073]} to obtain more improved toughness.
However, applicant has demonstrated criticality of accumulated rolling reduction ratio of greater than 75% with comparative examples 19, 20 and 27 (Tables 4 and 5)which have accumulated rolling reduction ratio of 67.5%, 75% and 75%, all outside claimed >75% on obtaining “an amount of Nb precipitated as Nb carbonitride having a grain diameter of 20 nm of greater constitutes 50% or greater of a total mass of the Nb precipitated as Nb carbonitride” as required by instant claim 1.
Hence, it is not reasonable to expect combination of Kong and Kimura would necessarily result “an amount of Nb precipitated as Nb carbonitride having a grain diameter of 20 nm of greater constitutes 50% or greater of a total mass of the Nb precipitated as Nb carbonitride” as required by instant claim 1.
No prior art can be found to discloses instant claim 1 hot rolled steel place comprising claimed chemical composition, claimed wherein clause and wherein mechanical properties.
Hence, claims 1-4 are in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jenny Wu whose telephone number is (571)270-5515. The examiner can normally be reached on 9am-5:30pm Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571)272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNY R WU/Primary Examiner, Art Unit 1733